Citation Nr: 0718308	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  00-07 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for head injury, head 
pain, and memory loss.

2.  Entitlement to service connection for back disability (to 
include thoracic and lumbar spine). 

3.  Entitlement to service connection for right shoulder 
disorder with arthritis.

4.  Entitlement to service connection for left shoulder 
disorder with arthritis.

5.  Entitlement to service connection for right foot injury, 
to include hammer toes and pes planus.

6.  Entitlement to service connection for left foot injury, 
to include hammer toes and pes planus.

7.  Entitlement to service connection for an eye disorder, to 
include eye cysts.



8.  Entitlement to service connection for heart disorder, to 
include pericarditis, anemia, and hypertension.

9.  Entitlement to service connection for lung disease, to 
include pneumonia.

10.  Entitlement to service connection for nervous disorder, 
to include post-traumatic stress disorder (PTSD), anxiety, 
and panic disorder.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for asbestosis and 
chronic obstructive pulmonary disease (COPD) or any other 
respiratory disease due to asbestos exposure. 

13.  Entitlement to service connection for cervical spine 
disorder.

14.  Entitlement to service connection for hemorrhoids.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for loss of teeth.

17.  Entitlement to service connection for dental trauma.

18.  Entitlement to a higher rating for service-connected 
residuals, cold injury to right foot, currently evaluated as 
20 percent disabling.

19.  Entitlement to a higher rating for service-connected 
residuals, cold injury to left foot, currently evaluated as 
20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1961 to April 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, an August 2002 rating decision of the RO 
in Newark, New Jersey, and a March 2005 rating decision of 
the RO in Philadelphia, Pennsylvania.  Jurisdiction over the 
case is with the Philadelphia, Pennsylvania RO.

The veteran withdrew his request for a hearing before an RO 
hearing officer, and opted for a conference with a Decision 
Review Officer (DRO), which was held in June 2003.  A report 
of this conference is associated with the claims folders.  In 
November 2004 and February 2006, the veteran withdrew 
requests for a Travel Board hearing.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that a disability of 
the head or memory was not identified during service, and 
there is no competent medical evidence of record that 
otherwise links headaches and a memory impairment to an 
incident of the veteran's service. 

3.  The medical evidence of record shows that a disability of 
the back was not identified during service or manifested to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge from service; and there is 
no competent medical evidence of record that otherwise links 
osteoarthritis of the thoracic spine and bilateral lumbar 
radiculopathy to an incident of the veteran's service. 

4.  The medical evidence of record shows that a disability of 
the shoulders was not identified during service or manifested 
to a compensable degree within the one-year presumptive 
period following the veteran's discharge from service; and 
there is no competent medical evidence of record that 
otherwise links osteoarthritis of the shoulders to an 
incident of the veteran's service. 

5.  The medical evidence of record shows that the veteran is 
not currently diagnosed with any residuals of traumatic 
injuries of the feet; the veteran's pes planus and hammer 
toes were not identified in service, and there is no 
competent medical evidence of record that otherwise links 
these foot disorders to an incident of the veteran's service. 

6.  There is no medical evidence of record of the existence 
of eye cysts or residuals thereof.

7.  The medical evidence of record does not show that the 
veteran is currently diagnosed with anemia, pericarditis, and 
lung disease, to include pneumonia, or any residual 
disability thereof; hypertension, left atrial enlargement, 
arteriosclerosis, and diabetes mellitus, were not identified 
during service, or manifested to a compensable degree within 
the one-year presumptive period following the veteran's 
discharge from service, and there is no competent medical 
evidence of record that otherwise links these disorders to an 
incident of the veteran's service. 

8.  The medical evidence of record shows that the veteran is 
diagnosed with an acquired psychiatric disorder variously 
diagnosed as PTSD, anxiety disorder, panic disorder, and 
acrophobia, that is the result of in-service stressors or 
other events.   

9.  The medical evidence of record shows that the veteran is 
not currently diagnosed with asbestosis; his currently 
diagnosed COPD has been clinically attributed to his history 
of smoking.

10.  The medical evidence of record shows that a disability 
of the neck was not identified during service or manifested 
to a compensable degree within the one-year presumptive 
period following the veteran's discharge from service; and 
there is no competent medical evidence of record that 
otherwise links spondylosis/degenerative joint disease of the 
neck to an incident of the veteran's service. 

11.  The medical evidence of record shows that hemorrhoids 
were not identified during service, and there is no competent 
medical evidence of record that otherwise links hemorrhoids 
to an incident of the veteran's service. 

12.  The medical evidence of record shows that the veteran 
has tinnitus that is not etiologically related to in-service 
noise exposure.

13.  The medical evidence of record shows that loss of teeth 
was not documented during service and was not a residual of 
dental trauma; and there is no competent medical evidence of 
record that otherwise links the veteran's loss of teeth to an 
incident of his service. 

14.  There is no medical evidence of record that shows that 
the veteran's service connected cold injuries are manifested 
by two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities; nor is there 
competent nexus evidence that nonservice-connected diabetes 
mellitus, peripheral vascular disease, and peripheral 
neuropathy are attributable to the cold injuries.  

CONCLUSIONS OF LAW

1.  Head injury, head pain, and memory loss were not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).

2.  Back disability (to include thoracic and lumbar spine) 
was not incurred in or aggravated during active service; nor 
may arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  Right shoulder disorder with arthritis was not incurred 
in or aggravated during active service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R.    §§ 3.159, 3.303, 3.307, 3.309 (2006).  

4.  Left shoulder disorder with arthritis was not incurred in 
or aggravated during active service; nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R.    
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

5.  Right foot injury, to include hammer toes and pes planus, 
was not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).
  
6.  Left foot injury, to include hammer toes and pes planus, 
was not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).
  
7.  An eye disorder, to include eye cysts, was not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).

8.  Heart disorder, to include pericarditis, anemia, and 
hypertension, was not incurred in or aggravated during active 
service; nor may cardiovascular disease be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006). 

9.  Lung disease, to include pneumonia, was not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).
 
10.  An acquired psychiatric disorder, variously diagnosed as 
PTSD, anxiety disorder, panic disorder, and acrophobia, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.304(d), (f) (2006).

11.  Diabetes mellitus was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006). 

12.  Asbestosis and COPD or any other respiratory disease, to 
include as due to asbestos exposure, were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).

13.  Cervical spine disorder was not incurred in or 
aggravated during active service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006). 

14.  Hemorrhoids were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 3.303 (2006).

15.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

16.  Loss of teeth was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 3.303 (2006).

17.  Disability arising from dental trauma was not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).

18.  The criteria for a higher rating in excess of 20 percent 
for service-connected residuals, cold injury to right foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 
7122 (2006).

19.  The criteria for a higher rating in excess of 20 percent 
for service-connected residuals, cold injury to left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 
7122 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in November 2001, 
June 2004, and November 2004, the RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notices advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits, and 
an increased evaluation.  

Finally, the VCAA notices showed that the veteran was 
essentially advised to provide any evidence in his possession 
that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2006).  The veteran has submitted numerous statements and 
has clearly set forth his theories of entitlement for service 
connection of each claimed disability and an increased 
evaluation for his service-connected disabilities.  It is 
apparent from a review of his extensive correspondence that 
he has knowledge of what is necessary to establish his 
claims.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction decision 
on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision issued in 
June 1999 was rendered prior to the enactment of the VCAA; 
therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial rating decision with respect to 
those issues decided therein.  Given that notice was not 
mandated at the time of the initial rating decision, it was 
not error to furnish the veteran remedial notice.  Rather, 
the timing of such notice reflects compliance with the 
express requirements of the law as found by the Court in 
Pelegrini II.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran was provided with notice of 
the disability-rating and effective-date elements of his 
claims in the notice of supplemental statement of the case 
(SSOC) mailed to the veteran in September 2006.  

The Board further observes that in addition to the September 
2006 SSOC, the veteran was furnished with a copy of the June 
1999 rating decision, March 2000 Statement of the Case (SOC), 
April 2000 SOC, August 2002 rating decision, March 2004 SSOC, 
March 2004 SOC, March 2004 DRO decision, August 2004 SSOC, 
March 2005 rating decision, May 2005 SSOCs, July 2005 SSOCs, 
July 2005 SOC, and October 2006.  These decisions included a 
discussion of the facts of the claims and the relevant laws 
and regulations (including the laws and implementing 
regulations on the VCAA) as well as notification of the bases 
of the decisions and a summary of the evidence used to reach 
the decisions.  

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records, relevant 
portions of his personnel record, and VA treatment records.  
The RO also afforded the veteran appropriate VA examinations 
in connection with his service connection claims.  

As for his increased rating claims, the record reflects that 
the veteran did not undergo a VA examination.  The veteran 
cancelled two scheduled examinations in January 2005.  The 
veteran cancelled another scheduled examination in February 
2005, indicating that he wanted the examination to be 
performed by his own private doctor.  In July 2006, the 
veteran was scheduled for another examination for August.  
The September 2006 SSOC notes that the veteran failed to 
report to the examination.  Thereafter, in statements 
received in September 2006 and dated in December 2006, the 
veteran claimed that he missed the August 2006 VA examination 
due to severe pain from leg and foot cramps.  He maintained 
that he was unable to travel and asked to be re-scheduled.  
The record reflects that he was not re-scheduled.  The 
veteran should have advised the RO of his problems the day of 
the exam.  The Board notes that the duty to assist is not a 
"one-way street."  If a claimant wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Given all the foregoing, which includes 
extensive efforts to develop the evidence, including 
providing VA examinations, the Board finds that VA is under 
no further duty to assist the veteran with respect to 
scheduling him for an examination in the current appeal. 

According to a July 2005 letter from the veteran's 
representative, the veteran indicated that he was receiving 
Social Security Administration (SSA) benefits.  A September 
2005 deferred rating decision requested verification of the 
veteran's receipt of SSA benefits and, if confirmed, the 
records used in the disability determination were to be 
retrieved.  In a subsequent notation, it was indicated that 
the veteran was not receiving disability benefits.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.     


II.	General Legal Criteria- Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis, cardiovascular disease, 
hypertension, primary anemia, arteriosclerosis, or diabetes 
mellitus, manifests to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).


III.      Head Injury, Head Pain, Memory Loss, Back 
Disability (Thoracic Spine   
           and Lumbar Spine), Right and Left Shoulder 
Disorders with Arthritis, and 
           Cervical Spine Disorder

Evidence

The veteran has claimed that his head, back, shoulders, and 
neck were injured by fellow service members who hit him while 
he was sleeping.  He has claimed that he sustained head, 
back, shoulder, and neck injuries from being tossed about and 
out of his bunk on account of rough seas during his service 
aboard the U.S.S. Semmes.  
He has claimed that he sustained head, back, shoulder, and 
neck injuries from rocks and bottles thrown at him from local 
demonstrators in Santo Domingo in 1963.  

The service medical records are negative.  There are no 
clinical records, examination reports, or other 
contemporaneous records reflecting such disabilities until 
several decades after service.  

VA treatment records include an October 1998 record that 
showed that the veteran was seen for diabetes during which 
time he denied that he experienced headaches.  

The January 1999 VA examination and radiology reports showed 
that the veteran had osteoarthritis of the thoracic spine and 
shoulders.

The January 1999 VA neurological examination report showed 
that the examiner diagnosed the veteran with cervical 
spondylosis.  The January 1999 radiology report noted an 
impression of degenerative joint disease at C5 and C6.  The 
VA examination report further showed that the veteran 
reported that he frequently forgot why he went into a room to 
retrieve things.  A mini-mental status examination showed 
that the veteran demonstrated poor calculations and 0/3 
recall.  He was also not able to place the letters of the 
word "world" in alphabetical order, but he could spell the 
word forward and backward.  The examiner concluded that the 
veteran had memory and cognitive deficits, as outlined above.   

In an August 1999 letter, Dr. R.A. reported that he treated 
the veteran from 1972 to 1985.  Dr. R.A. maintained that the 
veteran's medical records were no longer available so his 
report was based on the best of his recollection.  Dr. R.A. 
recalled that the veteran reported a history that during 
service, he suffered from headaches and memory loss.  Dr. 
R.A. noted that the veteran often missed appointments to his 
office.  In an April 2000 letter, Dr. R.A. reiterated 
information he provided in the August 1999 letter.  Dr. R.A 
further related that the veteran reported a history that he 
experienced back, shoulder, and neck pain, due to being 
tossed from his rack in heavy seas aboard a ship.  Dr. R.A. 
discussed several other ailments of the veteran.  Dr. R.A. 
then concluded that he diagnosed and treated the veteran with 
the illnesses he discussed in this letter and indicated that 
it was his opinion that the "illnesses that afflict" the 
veteran occurred during service and were permanent 
disabilities.  

A VA treatment record dated in February 2000 noted that the 
veteran was 3/3 on immediate recall and 3/3 at five minutes.  
A June 2000 record showed that the veteran continued to 
complain of lapses in his short-term memory.  

The February 2002 VA diabetes mellitus examination report 
noted that the veteran had a history of low back pain and 
arthritis.  

The March 2002 VA ear examination report showed that the 
veteran reported that his memory was poor due to tinnitus.  

VA treatment records dated in May 2002 showed that the 
veteran complained of a headache.  The examiner noted an 
assessment of headache.  

The May 2002 VA mental examination report showed that the 
examiner reported that the veteran had both short-term and 
long-term memory lapses.  

In an October 2002 statement, H.W. reported that he served 
with the veteran, and he maintained that the ship they served 
on was a "rough rider, in heavy weather."  

In a June 2003 statement, Dr. S.G. reported that the 
veteran's memory seemed fair. 

VA treatment records dated in November 2003, December 2003, 
October 2005, March 2006, and September 2006, showed that the 
veteran denied that he had headaches, but the July 2004 VA 
examination report showed that the veteran reported that his 
complaints included headaches.  

An October 2004 electrodiagnostic data report noted that 
there was electrodiagnostic evidence of an acute, bilateral 
lumbar radiculopathy at S1, bilaterally.  



Analysis

While the May 2002 VA examiner reported that the veteran had 
both short-term and long-term memory lapses, the medical 
evidence of record shows that no underlying disorder has been 
diagnosed.  In addition, the service medical records reflect 
no complaints of memory impairment or findings thereof.  

The veteran has maintained in numerous statements that he 
sustained several head injuries in service yet at no time is 
he documented in the service medical records presenting for 
treatment for a head injury.  The service medical records are 
also completely devoid of complaints of recurrent headaches 
notwithstanding the veteran's current contention that he 
suffers from chronic headaches.  

The medical evidence of record also shows that while the 
veteran is currently diagnosed with osteoarthritis of the 
thoracic spine, bilateral lumbar radiculopathy, 
osteoarthritis of the shoulders, and spondylosis/degenerative 
joint disease of the cervical spine, no complaints of back, 
bilateral shoulder, and neck pain or disability of the back, 
shoulders, and neck is documented in the service medical 
records.  The March 1965 separation examination report shows 
that no back, bilateral shoulder, and neck disorders were 
identified, and post-service medical records do not show 
manifestations of back, bilateral shoulder, and neck 
disabilities, specifically arthritis, during the one-year 
presumptive period following the veteran's discharge from 
service.  

Dr. R.A. provided a general opinion that the "illnesses that 
afflict" the veteran occurred during service.  Dr. R.A., 
however, neither provided an underlying diagnosis for the 
veteran's memory impairment, headaches, and back, bilateral 
shoulder, and neck pain, nor described any clinical findings 
upon which his conclusion was based.  Rather, Dr. R.A.'s 
opinion appears to be based on a history provided by the 
veteran.  A bare transcription of lay history does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Consequently, there is no competent medical 
evidence of record that otherwise shows that the veteran's 
memory problem, headaches, back, bilateral shoulder, and neck 
disabilities were incurred in service, or for many years 
thereafter.  The Board finds that the weight of the evidence 
is against the claims.  Therefore, service connection for a 
head injury, head pain, memory loss, back disability (to 
include thoracic and lumbar spine), bilateral shoulder 
disability, and neck disability is not warranted. 


IV.       Right and Left Foot Injuries, to include Hammer 
Toes and Pes Planus

Evidence

The veteran has claimed that he sustained traumatic injuries 
to his feet due to heavy paint cans (five gallon) being 
dropped on them when he was aboard ship painting.  In an 
April 2004 statement, the veteran maintained that a 
laceration to his foot noted in his service medical records 
was an example of this occurrence. 
  
The service medical records note that the veteran was 
stationed at the U.S. Naval Training Center in Great Lakes, 
Illinois, in August 1961, at which time he was seen for 
complaints of pain, swelling, and a laceration of his right 
foot.  (It was noted that the injury occurred in July 1961.)  
The examiner diagnosed cellulitis without lymphangitis of the 
right foot.  It was noted that the veteran returned to duty 
three days later.  Thereafter, an April 1963 record noted 
that the veteran had a bunion of the right foot and that he 
sprained his right foot.  A May 1963 record noted that the 
veteran had a swollen right foot that he had injured one and 
half weeks ago.  A Follow-up record dated in May 1963 noted 
that the veteran was doing well.  The March 1965 separation 
examination report was negative.  

The January 1999 VA feet examination report noted that the 
veteran had moderate pes planus bilaterally and hammering of 
the 2nd through 5th toes bilaterally.  X-rays showed no bony 
abnormalities were present.  The examiner diagnosed pes 
planus. 

The January 1999 VA radiology report noted an impression of 
unremarkable study of the feet showing no significant post-
traumatic or degenerative abnormalities.  

A VA treatment record dated in August 2000 showed that the 
veteran complained of left heel pain that had been present 
for the past one week.  He was also seen for the same 
complaint in November 2000 at which time the examiner noted 
an impression of fasciitis.  A March 2001 radiograph report 
noted that x-rays of the left foot revealed no fracture or 
gross abnormality.  The veteran had been evaluated for a 
possible stress fracture of the left heel.  

Analysis

The medical evidence of record does not show that the veteran 
is currently diagnosed with any residuals of traumatic 
injuries of the feet.  Entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (providing that in the absence of proof of a 
present disability there can be no valid claim).  As for the 
veteran's pes planus and hammer toes, these foot disorders 
were not identified in service.  There is also no competent 
medical evidence of record that otherwise shows that the 
veteran's pes planus and hammer toes were incurred in 
service.  The Board finds that the weight of the evidence is 
against the claims.  Therefore, service connection for right 
and left foot injuries, to include hammer toes and pes planus 
is not warranted. 


V.      Eye Disorder, to include Eye Cysts

Evidence

The veteran contends that he developed cysts on his eye due 
to being exposed to "radar radiation" from his own ship and 
from other ships in the fleet.   In an undated statement, the 
veteran maintained that cysts were "drilled out" of his 
eyes in 1975 by Dr. J.M.  The veteran maintained that Dr. 
J.M. advised him that his eye problems were caused by being 
"radiated on" by radar antennas.  

The service medical records are negative.  

The January 1999 VA PTSD examination report showed that the 
veteran reported that he was told that eye cysts occurred in 
a lot of people exposed to considerable amounts of radiation.  

The January 1999 VA eye examination report showed that the 
veteran reported that he had some surgery on both eyes ten 
years ago for "clear dome cysts" bilaterally.  He denied 
that he had any problems afterwards.  An examination of the 
eyes revealed intact extraocular movements, and pupils equal, 
round, and reactive to light and accommodation.  Examination 
of the ocular fundi, revealed sharp optic discs and no 
vascular changes or "AV nicking."

A VA treatment record dated in January 2001 noted that the 
veteran complained that about two weeks ago he experienced 
the sudden onset of visual disturbance.  A March 2001 VA 
record noted that the veteran had type 2 diabetes mellitus 
with mild non-proliferating diabetic retinopathy.  A May 2002 
computerized problem list included retinal edema.  

June 2005 and September 2006 VA records continued to indicate 
that the veteran's active problems included retinal edema and 
background diabetic retinopathy.

Analysis 

The veteran contends that he developed cysts in his eye after 
service for which he underwent surgery in 1975 by Dr. J.M.  
While the veteran maintained that Dr. J.M. advised him that 
his eye problems were due to radiation from radar antenna, 
there is no medical statement to that effect of record.  
Also, the veteran has not provided records of the treatment 
he reportedly received from Dr. J.M., or provided the 
necessary identifying information necessary to enable VA to 
obtain the records on his behalf.  There is simply no medical 
evidence of the claimed disability, and the only disability 
of the eyes the veteran is currently diagnosed with are 
disorders associated with his nonservice-connected diabetes.  
As previously noted, in the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 225.  The Board finds that the weight of the evidence is 
against the claim.  Therefore, service connection for an eye 
disorder, to include eye cysts is not warranted. 


VI.    Heart Disorder, to include Pericarditis, Anemia, and 
Hypertension; Lung  
         Disease, to include Pneumonia; and Diabetes Mellitus

Evidence

The veteran contends that he developed a heart condition, to 
include pericarditis, anemia, and hypertension, a lung 
disorder, to include pneumonia, and diabetes mellitus due to 
being exposed to "radar radiation."  The veteran maintains 
that a Dr. J.M. advised him that his heart problems and 
pneumonia were caused by being "radiated on" by radar 
antennas.  

The service medical records are negative.  

VA treatment records show that in October 1998, the veteran 
reported that he had pericarditis and bilateral pneumonia in 
July 1975, for which he was hospitalized for 21 days.  He 
maintained that he was told that the outside of his heart was 
totally scarred.  He also indicated that his most recent 
cardiology evaluation was 20 years ago.  The examiner noted 
an impression of history of pericarditis, and abnormal 
electrocardiograms/atypical chest pain.  A cardiology consult 
was ordered.    

VA treatment records further show that the veteran is 
currently diagnosed with type II diabetes mellitus.  An 
October 2005 VA record noted that the veteran's diabetes was 
diagnosed in 1996.  

The January 1999 VA PTSD examination report shows that the 
veteran reported that he was told that his anemia could be 
related to radiation exposure.  

A January 1999 VA examination report notes the veteran's 
reported history of pericarditis and bilateral pneumonia.  
The veteran related that he had recovered, but ever since 
1975 he had had problems with shortness of breath on 
exertion, and later on, he began to experience chest pain.  
On physical examination of the heart, the point of maximal 
impulse was not palpable, and there was no heave, thrust, 
murmur, or gallop.  The rate and rhythm were regular.  The 
lungs were resonant to percussion, and clear to auscultation, 
absent wheezing or rales.  The examiner provided an 
impression of arteriosclerosis manifested by claudication and 
angina, and hypertension.  It was noted that the veteran had 
a cardiology consult pending.  

The January 1999 VA echocardiogram report noted that the 
findings were consistent with left atrial enlargement and 
normal left ventricle systolic function.  The January 1999 VA 
radiology report noted that the heart size and pulmonary 
vasculature were within normal limits.  The lungs and 
costophrenic angles were clear without acute infiltrates or 
effusions.  The examiner reported that no acute disease was 
identified. 

A January 1999 pulmonary function test was noted as within 
normal limits.  It was noted that there was a suggestion of 
minimal small airway disease.  

VA treatment records dated in June and July 1999 noted that 
the veteran had hypertension.  

In the previously discussed August 1999 letter, Dr. R.A. also 
reported that he had treated the veteran for anemia, 
pericarditis, and pneumonia, which he noted the veteran 
attributed to being "radiated on" many times while cleaning 
radar antenna high in the air.  Dr. R.A. maintained that he 
was not able to determine conclusively that radiation caused 
these illnesses.  Dr. R.A. asserted that he did not know 
whether the radar radiation could have caused the physical 
conditions the veteran suffered.  

In an April 2000 letter, Dr. R.A. reported that the veteran's 
pericarditis was diagnosed at the Atlantic City Medical 
Center mainland division in 1972.  Dr. R.A. discussed several 
other ailments of the veteran.  As previously noted, Dr. R.A. 
then concluded that he diagnosed and treated the veteran with 
the illnesses he discussed in this letter and indicated that 
it was his opinion that the "illnesses that afflict" the 
veteran occurred during service and were permanent 
disabilities.  

VA treatment records dated in November 2000, January 2001, 
August 2002, December 2003, June 2005, and September 2006, 
noted that the veteran continued to be diagnosed with 
hypertension.  It was also noted that he had an abnormal 
electrocardiogram.  

Analysis

The medical evidence of record does not show that the veteran 
is currently diagnosed with anemia, pericarditis, and lung 
disease, to include pneumonia, or any residual disability 
thereof.  As such, there is no basis upon which a grant of 
service connection may be established.

The veteran is currently diagnosed with diabetes mellitus and 
hypertension, and there are remote diagnoses of left atrial 
enlargement and arteriosclerosis.  These disorders, however, 
are not documented in the service medical records and did not 
manifest during the one-year presumptive period following the 
veteran's discharge from service.  There is also no competent 
medical evidence of record that otherwise shows that these 
disorders were incurred in service.  As previously noted, 
there is no nexus opinion from Dr. J.M. of record.  As for 
Dr. R.A.'s August 1999 letter, he initially maintained that 
he did not know whether the radar radiation could have caused 
the physical conditions the veteran suffered.  In an April 
2000 letter submitted thereafter, he generally opined that 
the "illnesses that afflict" the veteran occurred during 
service.  Dr. R.A. provided no rationale for concluding that 
the claimed disorders are due to exposure to radar radiation.  
There is no indication that Dr. R.A.'s opinion is based on 
sound medical principles, or on evidence other than the 
veteran's self-reported history.  Consequently, Dr. R.A.'s 
opinion is of little probative value.  For these reasons, the 
Board finds that the weight of the evidence is against the 
claims.  Therefore, service connection for heart disorder, to 
include pericarditis, anemia, and hypertension, and lung 
disease, to include pneumonia, and diabetes mellitus is not 
warranted. 




VII.   Nervous Disorder, to include PTSD, Anxiety, and Panic 
Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran contends that he has PTSD as the result of the 
following stressors:  (1) feared falling off the U.S.S. 
Semmes while cleaning the radar antennas as the ship rocked 
quite severely; there was one episode in which he nearly fell 
off the antenna; (2) witnessed the drowning of a pilot 
(around October 1964; the helicopter was off the U.S.S. 
Newport News); (3) involved with the military blockade of 
Cuba in 1962 (Cuban Missile Crisis) and kept the Russian 
ships out of Cuba; (4) chased back to the U.S.S. Semmes by 
the local people of Santo Domingo in September 1963, who 
carried guns and knives following the overthrow of the 
dictator; and (5) chased, beaten, shot at, and hit with rocks 
and bottles by the locals during another period of unrest in 
Santo Domingo in April 1965, just prior to the ousting of the 
president.  

The veteran's DD Form 214 shows that he was not personally 
awarded any awards or decorations, much less awards or 
decorations indicative of combat service.  Thus, the Board 
finds that the evidence of record does not establish that the 
veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2006).  
Therefore, in the absence of evidence that the veteran 
engaged in combat with the enemy, the veteran must show by 
credible supporting evidence that the claimed in-service 
stressors occurred.  Id.  

Personnel records showed that the veteran was assigned to the 
U.S.S. Semmes (DDG-18).  The U.S.S. Semmes was awarded the 
Battle Efficiency E, the Weapons Department E, and the 
Engineering E for the fiscal 1964 competition.  In addition, 
Gun Mounts 51 and 52 had each been authorized to display the 
Main Battery Mount E for outstanding performance in the Z-21-
G exercise fired on May 19, 1964.  Neither the records nor 
the DD Form 214 reported the veteran's military occupational 
specialty.

Service medical records only showed that the veteran was 
treated on September 19, 1963 for an unrelated matter that he 
contracted (on September 14, 1963) during a visitation in 
Santo Domingo.  

In an October 2002 statement, H.W. reported that he recalled 
that he and the veteran were involved in the naval blockade 
during the Cuban Missile crisis, that they stopped Russian 
ships and forced them to return home, that they visited Santo 
Domingo during a revolution, and that pilots practiced take 
offs and landings on the U.S.S. Semmes.  H.W. submitted his 
DD Form 214 as proof he served with the veteran.  

In October 2002 and February 2004 statements, R.M. claimed 
that he and the veteran both worked as radar men and their 
duties included cleaning the radar equipment.  He recalled 
that they sometimes sailed in rough seas.  R.M. indicated 
that they were also assigned to "Plane Guard," which 
involved staying close behind aircraft carriers while they 
practiced sending up planes and landing them.  Their purpose 
was to be ready when and if a pilot missed the carrier deck, 
or crashed into the sea on take off.  He maintained that the 
veteran was a "rescue swimmer."  R.M. reported that they 
were involved in the Cuban Missile crisis.  R.M. maintained 
that they were awarded the Navy Expeditionary Medal for Cuba 
for the period January 3, 1961 to October 23, 1962 and the 
Armed Forces Expeditionary Medal for the period of October 
24, 1962 to June 1, 1963 for operations during the Cuban 
crisis.  R.M. also recalled that they visited Santo Domingo 
in September 1963, during an uprising by the local people.  
He claimed that the local people chased the veteran and 
another crew member back to the U.S.S. Semmes.  R.M. included 
a department listing of personnel in December 1962, that bore 
the veteran and his name as proof that they served together.  

A report titled "USS Semmes DDG-18 Deck log" for 1963 
[entries actually derived from crew diaries] generated from 
the Internet noted that the ship arrived at Santo Domingo on 
September 13 and left September 16 at 330 to find a pilot who 
went into the sea, but it was noted that the pilot was not 
found.  According to a biography prepared by D.B., he 
recalled reporting to the U.S.S. Semmes in June 1962, and 
participating in the naval blockade following the Cuban 
Missile crisis.  In a biography prepared by D.S., he reported 
that he seemed to recall participating in Operation Scotch 
Tape in November 1962, but if not at that time, then he posed 
the question of when was the crew alongside a Russian 
merchant ship with missiles on deck. 

In Internet research generated by the RO on "Bosch and 
American Intervention," it was noted that the military 
staged a coup on September 25, 1963 in Santo Domingo. 

In June and August 2002 statements, D.M., of the Naval 
Personnel Command, reported that an examination of the 
veteran's military records showed that he did not serve with 
a unit or vessel that was awarded an expeditionary medal for 
Cuba or the Dominican Republic.  D.M. noted that the veteran 
did not serve in the areas of award for an expeditionary 
medal for Cuba or the Dominican Republic during their awards 
period.  D.M. maintained that the U.S.S. Semmes was first 
awarded an Armed Forces Expeditionary Medal after the veteran 
was discharged.  The dates of operations for Cuba and the 
Dominican Republic were October 24, 1962 to December 31, 1962 
and April 18, 1965 to September 21, 1966.  

A report from USASCRUR [United States Armed Services Center 
for Research of Unit Records] [now called United States Army 
and Joint Services Records Research Center] dated in August 
2004 noted that the history submitted by the U.S.S. Semmes 
did not document that the ship or its personnel were involved 
in the Naval Blockade during the 1962 Cuban Missile Crisis.  
The ship was not commissioned until December 10, 1962.  It 
was noted that research was coordinated with the National 
Archives and Records Administration.  The deck logs submitted 
by the U.S.S. Semmes revealed that the ship arrived in Santo 
Domingo on September 13, 1963 and departed on September 16, 
1963.  An entry in the September 14, 1963 deck log documented 
that a person assigned to the Navy was struck above the left 
eye while performing shore patrol duties.  The log entry did 
not provide specific information on how he received the 
injury.  USASCRUR further noted that it was unable to verify 
that the veteran was stoned by demonstrators and rioters in 
Santo Domingo.  Lastly, USASCRUR reported that the histories 
submitted by the U.S.S. Semmes and the U.S.S. Newport News 
verified that both ships participated in NATO exercises in 
the North Atlantic and conducted amphibious exercises off the 
Eastern seaboard and in the Caribbean during the veteran's 
1964 tour of duty aboard the U.S.S. Semmes.  

Of the reported on stressors, the above evidence shows that 
there is corroborating evidence that the veteran served as a 
radar man aboard the U.S.S. Semmes and that his duties 
included cleaning radar equipment, which sometimes entailed 
cleaning the antenna according to the veteran.  There also 
appears to be corroborating evidence that a pilot was lost at 
sea-although in September 1963 and not in October 1964.  The 
Board is of the opinion that the evidence supportive of the 
occurrence of these claimed stressors is at least in 
equipoise with that against the claim.  Thus, the Board 
resolves reasonable doubt in favor of the veteran and finds 
that at least two of the veteran's claimed stressors have 
been verified by credible independent evidence.  

As for a medical diagnosis of PTSD, the report on the January 
1999 VA examination showed that the examiner reported that 
the veteran did appear to be suffering from a very mild form 
of PTSD that appeared to be secondary to reported on events 
involved with his military service.  The examiner noted that 
exposure to radiation numerous times, and episodes of nearly 
falling off the mast were significant stressors.  The 
examiner further noted that the veteran was also exposed to 
the events that occurred in Santo Domingo.  The examiner 
added, however, that the more outstanding symptom appeared to 
be that of a panic disorder without agoraphobia, that clearly 
also stemmed from the episodes to which he was exposed to in 
the military.  The examiner noted that these panic symptoms 
were associated with numerous phobic reactions, such as to 
heights and bridges that the veteran reported.  

A VA treatment record dated in February 2000 noted that the 
veteran reported on the stressors of being chased by locals 
in Santo Domingo and engaging Russian ships carrying arms to 
Cuba.  Dr. D.B. diagnosed dysthymic disorder, generalized 
anxiety disorder, alcohol dependence in remission, and 
anxiety disorder not otherwise specified with some symptoms 
of PTSD, but mild.  An April 2000 record showed that the 
veteran reported on nightmares of the drowned pilot stressor 
and panic of heights and bridges, which he related to having 
served on the U.S.S. Semmes.  Dr. D.B. reported that the 
diagnoses remained anxiety not otherwise specified with some 
elements of PTSD, mild, generalized anxiety disorder, and 
dysthymic disorder.  Dr. D.B. further noted that the 
veteran's history was suggestive of the presence of a 
probable personality disorder.  A September 2000 record 
showed that the veteran reported on his stressors.  Dr. D.B. 
diagnosed personality disorder, dependent, severe.  Dr. D.B. 
reported that he could not confirm a diagnosis of PTSD in 
this setting.   

In an April 2000 letter, Dr. R.A. reiterated what he 
previously reported in the August 1999 letter.  Dr. R.A. 
added that the veteran suffered from flashbacks in service.  
Dr. R.A. indicated that the veteran had an intense fear of 
bridges, tall buildings, and heavy traffic as he was afraid 
they would cause him to have a heart attack.  Dr. R.A. 
maintained that the veteran had anxiety, a sleep disorder, 
and intrusive nightmares, flashbacks/recollections of 
traumatic events he experienced in the service.  Dr. R.A. 
discussed the stressors (drowned pilot, being chased in the 
Dominican Republic, and nearly falling off an antenna) 
reported on by the veteran.  Dr. R.A. maintained that based 
on the symptoms he diagnosed, the veteran had severe PTSD.  

The May 2002 VA mental examination report showed that the 
examiner reported that he found no records suggesting any 
recent psychiatric care.  The examiner indicated that the 
veteran's complaints included fear of bridges and heights and 
nightmares of falling from an antenna.  The examiner provided 
a diagnosis of panic disorder without agoraphobia on Axis I.  
The examiner commented that he reviewed the veteran's last 
mental examination conducted in 1999.  On Axis IV, the 
examiner noted stressors from the military and current 
psychosocial stressors as problems that affected the 
diagnosis on Axis I.  The examiner maintained that he 
concurred with the previous examiner that the veteran does 
have a panic disorder that appeared to be moderate in 
severity.  

In an October 2002 VA treatment record, Dr. D.B. reported 
that the veteran was diagnosed with the following:  
personality disorder, dependent; avoidant, phobia-"acro" 
and social anxiety, not otherwise specified; and depression, 
not otherwise specified.  

In a June 2003 statement, Dr. S.G. reported that the 
veteran's initial evaluation was performed in May 2003, and a 
follow-up visit occurred in June 2003.  Dr. S.G. noted that 
the veteran advised him that he needed a letter indicating 
that he had PTSD related to his service and that the veteran 
showed him letters from friends concerning his service 
experiences.  Dr. S.G. indicated that the veteran also 
reported on his stressors.  Dr. S.G. observed that the 
veteran was not a good historian because his timeline of 
different symptoms and the treatment he received did not 
coincide.  Dr. S.G. noted that the veteran also showed him 
the October 2002 VA treatment record by Dr. D.B.  Dr. S.G. 
indicated that the veteran was focused on his nightmares and 
his PTSD symptoms, which Dr. S.G. maintained were not overt 
at this time.  Dr. S.G. provided an impression of moderate 
depression with anxiety.  Dr. S.G. added that the veteran 
also had acrophobia, fear of close spaces, dependency issues, 
and an avoidant personality disorder.  

A July 2004 VA treatment record by a surgical student and co-
signed by Dr. B.S. indicated that the veteran had several 
disorders that included PTSD.  VA treatment records dated 
from December 2003 to September 2006 noted that the veteran's 
active problems included depressive symptoms.

The medical evidence shows that the January 1999 VA examiner 
and Dr. R.A. diagnosed the veteran with PTSD, although Dr. 
R.A.'s area of medical expertise is not entirely clear.  (In 
the April 2000 letter, Dr. R.A. reported that he was a 
diplomat of the American Board of Family Practice.)  VA 
treating physician Dr. D.B. maintained earlier on that the 
veteran only suffered from some symptoms of PTSD, and 
declined later in September 2000 to provide a definitive 
diagnosis of PTSD.  Instead, Dr. D.B. diagnosed other anxiety 
and mood disorders, as did Dr. S.G.  The January 1999 and May 
2002 VA examiners also diagnosed the veteran with a panic 
disorder, and Dr. D.B. and Dr. S.G. diagnosed acrophobia.  
Thus, there is some disagreement over the veteran's 
psychiatric picture, and the correct diagnosis(es) thereof, 
but all appear to agree that the veteran acquired a 
psychiatric disorder as the result of in-service stressful 
events, which include the veteran's duties as a radar man and 
his witnessing of a drowned pilot.  Although there is some 
inconsistency in the record, specifically the stressor events 
claimed by the veteran, resolution of reasonable doubt in his 
favor compels the conclusion that service connection is 
warranted for an acquired psychiatric disorder variously 
diagnosed as PTSD, anxiety disorder, panic disorder, and 
acrophobia.  


VIII.      Asbestosis, Chronic Obstructive Pulmonary Disease, 
or Respiratory 
              Disorder 

Evidence

The veteran has claimed that he has a respiratory disorder 
due to being exposed to "radar radiation" and asbestos 
during service.  In a March 2000 statement, he explained that 
he was exposed to asbestos from "wrapped pipes" aboard the 
ship.  
In an October 2002 statement, H.W. indicated that the 
surrounding pipes aboard the ship were wrapped in asbestos.  
In an October 2002 statement, R.M. claimed that he and the 
veteran were exposed to asbestos while in port around other 
ships being repaired or upgraded in construction.  He 
indicated that they used grinders and sanders on their own 
ship as well without masks to protect them.  

Service medical records are negative other than for a 
positive history reported for sinusitis at the March 1961 
enlistment examination and a bout with the common cold and 
rhinitis in July 1963.  The chest x-ray conducted at the 
March 1965 separation examination was noted as essentially 
negative.

The January 1999 pulmonary function test was noted as within 
normal limits.  It was noted that there was a suggestion of 
minimal small airway disease.  

The February 2002 VA diabetes mellitus examination report 
showed that the veteran reported that he started to smoke in 
service, but he claimed he never was a heavy smoker.  The 
examiner diagnosed several disorders, including shortness of 
breath, presumed secondary to tobacco exposure and possible 
COPD.  The examiner commented that the veteran had smoked for 
some time, but acknowledged that the veteran reported that he 
was never a heavy smoker.  The examiner then noted that the 
veteran had been diagnosed to have COPD and that he had been 
on inhalers.  

The May 2002 VA cold injury protocol examination report noted 
that an examination of the lungs revealed that no wheezing 
was noted with forced expiration, however, the expiratory 
phase was prolonged.  The examiner noted that the veteran had 
been exposed to tobacco for a long time.  The examiner 
reported that the veteran was diagnosed to have COPD and that 
he had been taking bronchodilators for symptomatic relief.  
The examiner maintained that the etiology of the veteran's 
COPD was smoking.  

The July 2004 VA examination report showed that the veteran 
reported that he had smoked one pack of cigarettes a day 
since the age of 19.  He reported that he stopped smoking 
"several years ago," but did not remember when.  

Analysis

The medical evidence of record shows that the veteran is not 
currently diagnosed with asbestosis.  Exposure to asbestos, 
in and of itself, is not considered a disability for VA 
purposes.

The medical evidence of record further shows that while the 
veteran is currently diagnosed with COPD, this disease has 
been clinically attributed to the veteran's history of 
smoking.  In some statements, the veteran has maintained that 
he started smoking in service.  Assuming arguendo he did 
start smoking during service, legislation was enacted by 
Congress that prohibits awarding service connection for a 
disability or death on the basis that it resulted from a 
disease attributable to the use of tobacco products by a 
veteran during his or her period of service.  38 U.S.C.A. § 
1103 (West 2002).  This statute became effective on June 9, 
1998, which is prior to the date the veteran's claim was 
received by VA and is therefore applicable to this case.  
Accordingly, the Board finds that the weight of the evidence 
is against the claim.  Therefore, service connection for 
asbestosis and COPD or any other respiratory disease, to 
include as due to asbestos exposure is not warranted. 


IX.      Hemorrhoids

Evidence 

The veteran contends that he developed hemorrhoids during 
service because of a dry powdered diet and a lack of fresh 
foods (vegetables and fruits), which caused constipation.  He 
also claimed that the hemorrhoids were due to strain from 
carrying shells up from the powder room and from sitting on 
the cold metal deck chipping paint.    

VA treatment records show that in October 1998, an 
examination revealed many hemorrhoids, heavily powdered.  The 
January 1999 VA examination report also noted that there were 
visually external hemorrhoids.  The veteran deferred a rectal 
exam.  The February 2002 VA diabetes mellitus examination 
report showed that the veteran reported that he had a 
hemorrhoidectomy.  The May 2002 VA cold injury protocol 
examination report indicated that there was no clinical 
evidence of external hemorrhoids noted.  

Analysis

The medical evidence of record shows that the veteran has 
suffered from hemorrhoids for which he reportedly underwent a 
hemorrhoidectomy.  It is not clear if the veteran actually 
has a current disability as according to the May 2002 VA 
examiner, no hemorrhoids were visible externally.  In any 
event, no complaints of or treatment for hemorrhoids is 
documented in the service medical records.  The March 1965 
separation examination report shows that no hemorrhoids were 
identified.  There is also no competent medical opinion 
evidence that otherwise shows that the veteran's hemorrhoids 
were incurred in service.  The Board finds that the weight of 
the evidence is against the claim.  Therefore, service 
connection for hemorrhoids is not warranted. 


X.      Tinnitus

Evidence

The veteran has claimed that his tinnitus was caused by the 
constant firing of gun mounts on the fantail of the ship 
where he worked on deck.  He claimed that during naval 
maneuvers, the ship fired thousands of rounds.  He claimed 
the noise was extremely loud and intense with heavy 
concussions.  He did not wear ear plugs or ear muffs.  He 
maintained that he had had ringing in his ears ever since 
then.  In an October 2002 statement, R.M. reported that the 
sound from the firing of the guns sometimes shook the entire 
ship and was deafening if one was nearby.  He too claimed 
that they did not wear earplugs.  

The service medical records are negative.  

As previously noted, personnel records show that Gun Mounts 
51 and 52 of the U.S.S. Semmes had each been authorized to 
display the Main Battery Mount E for outstanding performance 
in the Z-21-G exercise fired on May 19, 1964.  
 
The March 2002 VA audio examination report showed that the 
examiner noted that the claims files were not available for 
review.  The veteran reported on his noise exposure.  
Audiometric testing revealed that the veteran exhibited pure 
tone air conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
45
55
LEFT
35
35
30
35
70

His speech recognition scores for the Maryland CNC were 96 in 
the right ear and 100 percent in the left ear.  The examiner 
summarized that the audiologic test revealed moderate 
sensorineural-type hearing loss in the right and left ears 
based on pure tone threshold.  The examiner added however 
that the veteran's speech reception threshold was within 
normal limits in both ears, indicating only a fair inter-test 
reliability.  The examiner noted that the veteran probably 
had a high frequency sensorineural-type hearing loss in each 
ear, and that his reported pure tone thresholds were probably 
exaggerated by 10 to 15 decibels.  

The March 2002 VA ear examination report showed that the 
veteran reported on his tinnitus.  It was noted that the 
veteran had only undergone audiometry testing recently by Dr. 
G.L. (above examiner).  The ear examiner noted that the 
veteran had no medical records to document his case, and the 
examiner indicated that there were no claims files available 
for review.  The examiner added, however, that the veteran 
had not been currently or treated in the past for ear 
conditions.  The examiner reported that the physical 
examination was unremarkable, showing a man in no obvious 
distress and who apparently heard the spoken word in both 
ears.  The examiner noted that the veteran's audio test was 
reviewed, and he maintained that the results were not 
considered reliable.  The examiner noted that the veteran's 
speech recognition threshold was "about 20-25 in both ears, 
respectively."  The examiner maintained that there were no 
diagnostic tests to review other than the most recent 
audiogram.  The examiner noted that there was no 
documentation or supporting evidence that the veteran had a 
hearing loss on or about the time of his discharge from the 
service.  The examiner maintained that certainly the 
veteran's claim suggested that there was noise exposure, but 
there was nothing to support this in terms of the medical 
record or other audiograms from an outside source.  The 
examiner diagnosed presbycusis and tinnitus, "quite possibly 
unrelated to his military service."  The examiner maintained 
that in the absence of supporting documents, there did not 
appear to be a service connection to the veteran's claim.  

VA treatment records dated from November 2003 to September 
2006 and a July 2004 VA examination report showed that 
sometimes the veteran denied that he experienced tinnitus and 
sometimes he complained of symptoms of tinnitus.  

Private treatment records from Dr. J.S. showed that in May 
2006, the veteran's complaints included episodes of 
dizziness, hearing loss, and tinnitus.  Dr. J.S. noted that 
"these findings" were likely a result of military exposures 
to "loud noises."  

Analysis

The veteran's essential contention is that he was exposed to 
excessive loud noise during service, and that his tinnitus 
resulted from such exposure.  

The Board observes that the veteran's account of his exposure 
to loud noise is consistent with the awards earned and type 
of vessel that he served aboard in service, but the 
preponderance of the evidence does not link tinnitus to 
service.  The claims files were not made available to the 
March 2002 VA ear examiner, but his recitation of the 
veteran's contention on the etiology of his tinnitus and lack 
of medical documentation is consistent with the record.  
Often, tinnitus is seen to co-exist with sensorineural 
hearing loss due to acoustical trauma.  Here, it is the 
opinion of the VA ear examiner based on a review of the March 
2002 audiology examination report that the veteran's 
sensorineural hearing loss is actually age-related, and he 
does not link the veteran's tinnitus to his exposure to loud 
noise during service.  Dr. J.S. attributed the veteran's 
tinnitus to military noise exposure, but the Board accords 
greater deference to the VA examiner's opinion.  Dr. J.S.'s 
field of medical expertise is not entirely clear; the bulk of 
his medical reports address the veteran's cold injuries.  
What is clear is that the VA examiner specializes in ear 
diseases.  Accordingly, the Board finds that the weight of 
the evidence is against the claim.  Therefore, service 
connection for tinnitus is not warranted. 


XI.      Dental Trauma and Loss of Teeth

Evidence

The veteran has claimed that he lost some of his teeth due to 
being exposed to "radar radiation."  He has claimed that he 
lost teeth from falling out of bed during service.  

Service dental records show that the veteran entered service 
missing teeth 1 and 16.
Thereafter, no loss of teeth or dental trauma is noted in the 
service dental and medical records.  

VA treatment records show that in October 1998, an 
examination revealed that the veteran had many missing upper 
teeth.  

In the previously discussed August 1999 letter, Dr. R.A. also 
reported that the veteran lost four upper and lower molars.  
As noted earlier, Dr. R.A. asserted that he did not know 
whether radar radiation could have caused the physical 
conditions the veteran suffered.  Then in April 2000, Dr. 
R.A. provided a general nexus opinion. 

The May 2002 VA dental examination report shows that the 
veteran reported that during service, he fell out of bed on 
two occasions in 1963 and 1964, and hit the side of his face.  
He maintained that he started losing his molars due to 
fractures of the tooth structure in 1966.  The examiner 
reported that the veteran was missing several teeth.  The 
examiner commented that considering the pattern of bone loss 
due to periodontal disease around the remaining teeth, he did 
not believe that the veteran lost his teeth due to 
periodontitis.  The examiner explained that the tooth loss 
was most likely due to the loss of the clinical crown 
secondary to restorations and overfilling of teeth.  The 
examiner noted that this would lead to weak tooth structure 
and fractures.  The examiner added, however, that it was 
unlikely the fractures were due to a traumatic blow.  The 
examiner explained that such trauma was not enough to 
fracture large molars that were well protected by their 
position in the oral cavity.  The examiner noted that a 
traumatic incident that fractured multiple molars would most 
likely fracture the zygomatic arch or mandible and land the 
veteran in an emergency room and possible hospitalization.  

Analysis 

While the veteran maintains that he lost multiple teeth due 
to dental trauma, his assertion is contrary to the evidence 
of record.  No loss of teeth or dental trauma is documented 
in the service dental and medical records, and the May 2002 
VA examiner maintains that the veteran's tooth loss is not 
due to the trauma he described.  

In addition, Dr. R.A.'s letters do not constitute competent 
medical evidence linking the veteran's tooth loss to exposure 
to radar radiation in the absence of a rationale based on 
sound medical principles.  Accordingly, the Board finds that 
the weight of the evidence is against the claims.  Therefore, 
service connection for loss of teeth and dental trauma is not 
warranted. 




XII.    Increased Rating- Residuals, Cold Injury to Right and 
Left Foot

Procedural History and General Legal Criteria 

By a March 2004 rating decision, the RO granted service 
connection for cold injuries of the feet and assigned each 
foot a 10 percent rating under Diagnostic Code 7122, 
effective July 30, 1999, the date of receipt of the original 
claim.  In a September 2004 rating decision, the RO increased 
the disability ratings to 20 percent, effective May 13, 2004, 
the date of receipt of a claim for an increase.  In November 
2004, the veteran filed the instant claim for an increase.  
The 20 percent ratings remain in effect.      

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

Under Diagnostic Code 7122 (cold injury residuals), a 10 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2006).  A 20 percent rating is assigned for 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  Id.  A 30 percent rating is assigned for 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  Id.   

Note (1) under Diagnostic Code 7122 provides that amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., should be rated 
separately as well unless they are used to support an 
evaluation under Diagnostic Code 7122.  Note (2) under 
Diagnostic Code 7122, provides that each affected part (e.g., 
hand, foot, ear, nose) should be evaluated separately and the 
ratings are combined, if appropriate, in accordance with 38 
C.F.R. §§ 4.25 and 4.26. 

Evidence

An October 2004 private electrodiagnostic data report noted 
there were findings consistent with peripheral neuropathy 
involving the lower extremities, however only mild to 
moderate changes were noted at this time.  Also noted was 
bilateral lumbar radiculopathy.

In a November 2004 letter, Dr. J.S. reported that the veteran 
was being treated for bilateral pain and numbness in his feet 
as a result of cold induced injury, complicated by diabetes.  
Dr. J.S. maintained that the veteran had had steadily 
worsening symptoms with more difficulty ambulating as a 
result of the pain and paresthesias, which intensified as the 
weather turned cold.  Dr. J.S. indicated that the veteran had 
diminished pedal pulses and femoral bruits that were 
consistent with the vascular ultrasound report of June 2004.  
Dr. J.S. reported on the October 2004 EMG.  Dr. J.S. 
concluded that the combination of vascular insufficiency and 
neurologic impairment was progressive, permanent, and 
severely disabling.  

In a December 2004 letter, Dr. J.S. reported that the 
veteran's condition had worsened since his visit in October 
2004.  

A January 2005 VA record noted that the veteran reported that 
his legs were worse.  

In a March 2005 report, S.B., D.P.M. reported that he saw the 
veteran on referral from Dr. J.S. for chief complaints of 
pain, numbness, and cramping in both lower extremities for a 
number of years.  Dr. S.B. noted that the veteran had 
diabetes mellitus and hypertension.  Dr. S.B. also noted that 
the veteran had hypercholesterolemia with worsening of 
bilateral calf and foot pain, both at rest and with exertion.  
Dr. S.B. indicated that the veteran complained that he could 
not walk more than one block without pain, and that a July 
1999 Doppler suggested aortoiliac occlusion on the left side 
and iliofemoral occlusion on the right.  Dr. S.B. reported 
that on examination of the veteran's "lower extremity," his 
skin was cool and atrophic, his pedal pulses were diminished, 
and there were numerous varicosities and telangiectasias 
noted as well.  

Dr. S.B. noted that the veteran does have vessel occlusion in 
both lower extremities, but he indicated that he could not 
definitively tie it to the veteran's exposure to cold, which 
the veteran stated might have precipitated these ongoing 
events.  Dr. S.B. explained that when an individual was 
exposed to cold, there might be intimal proliferation, 
thickening of arterial walls, and perivascular infiltration 
with lymphocytes and polymorph nuclear lymphocytes.  Dr. S.B. 
noted that this might cause some necrosis of adipose tissue 
and cause a chronic inflammatory infiltrate in the vessel and 
subcutaneous tissue.  Dr. S.B. indicated that whether this 
incident indeed happened was difficult to say, as a copy of 
the original notes must be reviewed.  Dr. S.B. added that the 
veteran had progressive occlusive disease due to other health 
factors as mentioned above as well.  Dr. S.B. concluded by 
noting that there might be a cause and effect of the 
veteran's current symptomatology as it related to his 
exposure to cold originally many years ago.   

A June 2005 VA treatment record noted that the veteran 
reported that he was not taking his blood pressure 
medications.  It was noted that it was discussed with the 
veteran the importance of taking his medications and that he 
was advised that hypertension and dyslipidemia uncontrolled 
worsened his already severe vascular disease.  

Private treatment records from Dr. J.S. dated from December 
2004 to May 2006 showed that the veteran complained of pain, 
cramping, and dysaesthesia in his lower extremities.  In 
particular, a May 2006 record showed that Dr. J.S. noted an 
impression that included diabetes mellitus, peripheral 
vascular disease, and peripheral neuropathy.  Dr. J.S. noted 
that "these findings" were likely a result of military 
exposures to cold.

A March 2006 VA record noted that the physical examination 
revealed chronic severe leg pain bilaterally.  

In a July 2006 letter, Dr. J.S. reported that he re-examined 
the veteran and that he continued to present with complaints 
of severe bilateral leg pains.  Dr. J.S. noted that the 
veteran's gait was wide-based, and he used a cane for 
support.  He exhibited loss of "v[illegible]" sense, and he 
had significant dysthesias involving the feet and ankles.  
Dr. J.S. indicated that previous studies had confirmed both 
arterial insufficiency and peripheral neuropathy.  Dr. J.S. 
related that over the past three years, there had been a 
progressive deterioration as the disability had worsened.  
Dr. J.S. maintained that these impairments were a direct 
result of the veteran's military cold injuries and much more 
approximate the criteria for a 30 percent rating.  

The veteran submitted copies of his prescriptions.

A September 2006 VA treatment record showed that a physical 
examination 
revealed no clubbing, cyanosis, or edema.  The veteran's feet 
had no lesions.  His skin nails were supple and well-
maintained.  He had decreased pedal pulses, left greater than 
right.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  

Analysis

The veteran complains of pain, numbness, cramping, and 
dysaesthesia in his lower extremities.  The veteran failed to 
report to any VA examination scheduled in connection with his 
increased rating claims.  There is no medical evidence of 
record that shows that the veteran suffers from two or more 
of the following on account of his cold injuries:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, and X-ray abnormalities.

Also, the medical evidence shows that in addition to cold 
injuries, the veteran is diagnosed with diabetes mellitus, 
peripheral vascular disease, bilateral lumbar radiculopathy 
and peripheral neuropathy, all of which have been shown to 
produce symptoms involving the lower extremities.  There is 
no competent medical evidence of record linking these 
disorders and symptoms thereof to the veteran's service-
connected cold injuries.  Indeed, by way of history, the 
Board notes that a January 1999 VA neurological examination 
report shows that the examiner noted that the veteran had 
peripheral neuropathy likely secondary to diabetes.   

Dr. S.B. was definitive in finding that the veteran had 
progressive occlusive disease due to his diabetes, 
hypertension, and hypercholesterolemia, but he was 
speculative in finding such a relationship between the vessel 
occlusion and the cold injuries. 
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Dr. J.S. has opined that these 
disorders are the result of the veteran's cold exposure, but 
having referred the veteran to Dr. S.B. for his medical 
expertise in this field, Dr. J.S.'s opinion is not persuasive 
when even Dr. S.B. could not make such a definitive link.  
Dr. S.B. could have benefited from a review of the veteran's 
claims files.  For these reasons, it was imperative that the 
veteran submit to a VA examination to ensure that the 
specific criteria set forth in the Rating Schedule for the 
percentage disability level at issue were addressed and that 
a determination be made as to which symptoms were 
attributable to the veteran's cold injuries and which were 
symptoms of his nonservice-connected diabetes mellitus, 
peripheral vascular disease, and peripheral neuropathy.  In 
any event, the probative evidence of record does not show 
that a higher than 20 percent rating is warranted for either 
extremity.  

Extraschedular Rating

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).  Here, however, 
the Board finds no evidence that the veteran's cold injuries 
of the feet alone presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2006).  Again, there is no competent 
medical evidence that distinguishes the veteran's cold injury 
symptoms from his other nonservice-connected disabilities.  

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2006).  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for head injury, head pain, and memory 
loss is denied. 

Service connection for back disability (to include thoracic 
and lumbar spine) is denied.

Service connection for right shoulder disorder with arthritis 
is denied. 

Service connection for left shoulder disorder with arthritis 
is denied.

Service connection for right foot injury, to include hammer 
toes and pes planus is denied.

Service connection for left foot injury, to include hammer 
toes and pes planus is denied.

Service connection for an eye disorder, to include eye cysts 
is denied. 

Service connection for heart disorder, to include 
pericarditis, anemia, and hypertension is denied.

Service connection for lung disease, to include pneumonia is 
denied.

Service connection for an acquired psychiatric disorder 
variously diagnosed as PTSD, anxiety disorder, panic 
disorder, and acrophobia is granted.

Service connection for diabetes mellitus is denied.

Service connection for asbestosis and COPD or any other 
respiratory disease, to include as due to asbestos exposure 
is denied.  

Service connection for cervical spine disorder is denied. 

Service connection for hemorrhoids is denied.

Service connection for tinnitus is denied.

Service connection for loss of teeth is denied.

Service connection for dental trauma, for the purpose of 
eligibility for VA outpatient dental treatment is denied. 

An increased rating in excess of 20 percent for service-
connected residuals, cold injury to right foot is denied.

An increased rating in excess of 20 percent for service-
connected residuals, cold injury to left foot is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


